Citation Nr: 0713257	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.  During this time, he was a prisoner of war (POW) from 
April 1942 to September 1942.  He died in April 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to September 1942.

2.  The veteran died in April 1997, from cardio-respiratory 
arrest necessitated by an abdominal aortic aneurysm and the 
probative and competent medical evidence of record provides 
that the abdominal aortic aneurysm was substantially related 
to his due to uncontrollable hypertension. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Given the favorable outcome below, VA's duties under the 
(VCAA), 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need 
not be examined at this time.  Any issues involving 
downstream elements can be addressed following the Board's 
grant of service connection.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
death.  See 38 C.F.R.  
§ 3.312.  A disability is the principal cause of death if, 
singly or jointly with another condition, it was 
etiologically related to the death or was the immediate or 
underlying cause of death.  See 38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance in producing 
death.  See 38 C.F.R. § 3.312(c).

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  
If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.307(a)(5), the incurrence of any disease 
listed in 38 C.F.R. § 3.309(c) by a former prisoner of war 
will be presumed to have been incurred in service, if such 
disease becomes manifest to a degree of 10 percent or more at 
any time after discharge or release from active service.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) are included in the list of such 
diseases.  Id.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's death certificate indicates that his immediate 
cause of death was cardio respiratory arrest, but does not 
indicate any underlying cause of death.  In April 2004, VA 
received a statement from a private physician that stated 
that prior to the veteran's death he was under the 
physician's care for an abdominal aortic aneurysm.  This 
physician further stated that the abdominal aortic aneurysm 
was the cause of the veteran's death.  

The record indicates that the veteran was a prisoner of war 
from April 1942 to September 1942.  As aforementioned, in 
October 2006, the Board requested a VHA opinion to address a 
possible relationship between the veteran's abdominal aortic 
aneurysm and atherosclerotic heart disease or hypertensive 
vascular disease, including hypertensive heart disease, these 
being diseases subject to presumptive service connection for 
POWs.  

Of record is a January 2007 medical opinion authored by a VA 
cardiologist.  The cardiologist was requested to address 
whether it was at least as likely as not that the veteran's 
abdominal aneurysm was caused or worsened by atherosclerotic 
heart disease or hypertensive vascular disease, including 
hypertensive heart disease.  The examiner answered the 
question in the affirmative, stating that the veteran's 
abdominal aortic aneurysm was at least as likely as not 
related to atherosclerotic heart disease or hypertensive 
vascular disease.  The examiner's conclusion was based upon a 
review of the medical evidence of record, which noted severe 
hypertension uncontrolled by medication and medical 
literature that showed a significant relationship between 
abdominal aortic aneurysm and hypertension.  

Service connection for the cause of the veteran's death is 
granted.  As outlined above, the cause of the veteran's death 
was an abdominal aortic aneurysm.  Competent medical evidence 
of record indicates a relationship between this disease and 
atherosclerotic heart disease or hypertensive vascular 
disease, which are subject to presumptive service connection 
for POWs if manifested to a compensable degree.  Because the 
veteran's hypertension has been described as severe and 
uncontrollable by medication, there is little doubt that it 
manifested to a compensable degree.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  Accordingly, the Board finds 
that the late veteran's hypertension was incurred in service 
and materially contributed to his abdominal aortic aneurysm, 
which caused his death.  Accordingly, service connection for 
the cause of the veteran's death is granted.  





ORDER

Entitlement to service connection for cause of death is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


